DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 2 March 2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “running, via the one or more processors.” There is insufficient antecedent basis for “the one or more processor” in the claim.
Dependent claim 3 is rejected for depending upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 10,146,877 B1 Zolnieryk, et al. [herein “Zolnieryk”] (cited in IDS dated 2 March 2020).
1. A method comprising: simulating an entity comprising one or more components.” Zolnieryk column lines 41-42 disclose “a video game, a massively multi-player online (MMO) video game, or other media item.” A video game or MMO video game is a simulation of the virtual space.
Zolnieryk column 4 lines 4-10 disclose:
As set forth above, the virtual space may include a number of objects, such as humans, animals, vehicles, weapons, projectiles, trees, rocks, fish, birds, and many other objects. These objects may be stationary and/or may move throughout the virtual space. Also, in some examples, one or more objects within the virtual space may have one or more associated object components 135.
Associated object components of the virtual space objects are components of the entities of the simulation.
Claim 1 further recites “and modifying the entity to include an interest component indicating, for each component in the one or more components of the entity, a query subscription to an entity database, the query subscription comprising one or more queries.” Zolnieryk column 2 lines 33-35 disclose “requestor, such as a client or other component, may be focused on a particular area of interest within the virtual space.” A component’s area of interest is an interest component of said component.
Zolnieryk column 2 lines 52-62 disclose:
The requestor may then be subscribed to each sub-space that is at least partially included within the area of interest. When subscribed to a sub-space, object registration information indicating one or more objects that are registered to the sub-space may be received from one or more sub-space components that are associated with the sub-space. In particular, the received information may include, for example, indications of objects that are registered to the sub-space at the initiation of the subscription as well as indications of objects that register to and/or de-register from the sub-space during the course of the subscription.
The respective registrations correspond with queries of the database. Being subscribed to a sub-space with object registration information is a query subscription with multiple queries.
Claim 1 further recites “wherein each query of the one or more queries comprises: a component value that qualifies another entity for inclusion in a query result.” Zolnieryk column 2 lines 48-54 disclose:
A requestor may, for example, provide information indicating its area of interest within the virtual space. This information may then be used to determine one or more sub-spaces that are at least partially included within the area of interest. The requestor may 
Subscribing a requestor to respective sub-spaces of the indicated area of interest is indicating a query subscription to one or more databases.
Claim 1 further recites “wherein each query of the one or more queries comprises: … and a frequency for receiving, from the entity database, updates on the query result.” Zolnieryk column 6 lines 52-54 disclose “the requestor may also indicate, for example to subscription components 150, a rate at which the requestor would like to receive object data updates.” A rate at which to receive data updates is a frequency for receiving updates for the subscription.
Claim 4 further recites “4. The method of claim 1, wherein the simulating the entity comprises: during runtime of the simulation of the entity, receiving a request to update the query subscription; and based on the received request, updating the interest component to indicate the updated query subscription.” Zolnieryk column 5 lines 50-53 disclose “The active query may request, for example, indications of objects that register or de-register from the sub-space during the course of the subscription.” Receiving indications of objects that register or de-register is receiving a request to update the query subscription.
Zolnieryk column 4 lines 54-56 disclose “as a character moves throughout a virtual space. 55 space, the area of interest may sometimes move to follow and continue to surround the character.” Having the area of interest move to follow and continue to surround the character is updating the query subscription during the runtime.
Claim 5 further recites “5. The method of claim 1, wherein the one or more queries comprise: a first query having a first frequency for receiving, from the entity database, updates for the first query.” Zolnieryk column 2 lines 48-54 disclose:
A requestor may, for example, provide information indicating its area of interest within the virtual space. This information may then be used to determine one or more sub-spaces that are at least partially included within the area of interest. The requestor may then be subscribed to each sub-space that is at least partially included within the area of interest.
Each “subscribed to each sub-space” is a respective query subscription to a respective entity database. A plurality of sub-spaces indicates at least a first and a second query subscription.

Claim 5 further recites “and a second query having a second frequency, which is different from the first frequency, for receiving, from the entity database, updates for the second query.” Zolnieryk column 6 lines 62-65 disclose “a requestor may request different update rates for different objects. For example the requestor may sometimes request more frequent updates for objects of greater importance to the requestor.” The more frequent updates are a frequency different from the first frequency.
Claim 14 recites “14. An apparatus comprising: one or more processors; and memory storing computer-readable instructions.” Zolnieryk column 15 lines 57-59 disclose “computing device 15 may be a uniprocessor system including one processor 10 or a multiprocessor system including several processors 10.” Zolnieryk column 16 lines 1-2 disclose “System memory 20 may be configured to store instructions.”
Claim 14 further recites “that, when executed by the one or more processors, cause the apparatus to: simulate an entity comprising one or more components.” Zolnieryk column lines 41-42 disclose “a video game, a massively multi-player online (MMO) video game, or other media item.” A video game or MMO video game is a simulation of the virtual space.
Zolnieryk column 4 lines 4-10 disclose:
As set forth above, the virtual space may include a number of objects, such as humans, animals, vehicles, weapons, projectiles, trees, rocks, fish, birds, and many other objects. These objects may be stationary and/or may move throughout the virtual space. Also, in some examples, one or more objects within the virtual space may have one or more associated object components 135.
Associated object components of the virtual space objects are components of the entities of the simulation.
Claim 14 further recites “and modify the entity to include an interest component indicating, for each component in the one or more components of the entity, a query subscription to an entity database, the query subscription comprising one or more queries.” Zolnieryk column 2 lines 33-35 
Zolnieryk column 2 lines 52-62 disclose:
The requestor may then be subscribed to each sub-space that is at least partially included within the area of interest. When subscribed to a sub-space, object registration information indicating one or more objects that are registered to the sub-space may be received from one or more sub-space components that are associated with the sub-space. In particular, the received information may include, for example, indications of objects that are registered to the sub-space at the initiation of the subscription as well as indications of objects that register to and/or de-register from the sub-space during the course of the subscription.
The respective registrations correspond with queries of the database. Being subscribed to a sub-space with object registration information is a query subscription with multiple queries.
Claim 14 further recites “wherein each query of the one or more queries comprises: a component value that qualifies another entity for inclusion in a query result.” Zolnieryk column 2 lines 48-54 disclose:
A requestor may, for example, provide information indicating its area of interest within the virtual space. This information may then be used to determine one or more sub-spaces that are at least partially included within the area of interest. The requestor may then be subscribed to each sub-space that is at least partially included within the area of interest.
Subscribing a requestor to respective sub-spaces of the indicated area of interest is indicating a query subscription to one or more databases.
Claim 14 further recites “wherein each query of the one or more queries comprises: …, and a frequency for receiving, from the entity database, updates on the query result.” Zolnieryk column 6 lines 52-54 disclose “the requestor may also indicate, for example to subscription components 150, a rate at which the requestor would like to receive object data updates.” A rate at which to receive data updates is a frequency for receiving updates for the subscription.
Dependent claim 16 is substantially similar to claim 5 above and is rejected for the same reasons.

Claims 2, 3, 6-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zolnieryk as applied to claims 1 and 14 above, respectively, and further in view of US 2003/0177187 A1 Levine, et al. [herein “Levine”].
Claim 2 further recites “2. The method of claim 1, wherein the simulating the entity comprises simulating the entity on one or more workers.” Zolnieryk column 3 lines 19-21 disclose “Virtual machine instances 78c and 78d are area of interest virtual machine 20 ("AOIVM") instances.” Area of interest virtual machines or respective bare metal resources are corresponding worker entity databases. Zolnieryk column 3 lines 60-62 disclose “components for each sub-space group and its associated sub-spaces may be located on one or more common servers or other compute nodes.”
In the context of bridges discussed below, the client servers correspond with workers as claimed here. Zolnieryk column 17 lines 13-16 disclose “distributed set of clients may be termed a provider network. Such a provider network may include numerous data centers hosting various resource pools, such as collections of physical and/or virtualized computer servers.” A collection of client computer servers here are one or more workers.
Claim 2 further recites “and wherein the method further comprises: running, via the one or more processors.” Zolnieryk column 15 lines 57-59 disclose “computing device 15 may be a uniprocessor system including one processor 10 or a multiprocessor system including several processors 10.” Zolnieryk column 16 lines 1-2 disclose “System memory 20 may be configured to store instructions.”
Claim 2 further recites “running, …, a plurality of bridges configured to facilitate data communications between the one or more workers and one or more entity databases.” Zolnieryk column 3 lines 32-33 disclose “communications bandwidth, reducing data communication.”
Zolnieryk column 3 lines 60-64 disclose “components for each sub-space group and its associated sub-spaces may be located on one or more common servers or other compute nodes that may be separate and/or distinct from servers or other compute nodes that include components for other sub-space groups.” Zolnieryk column 17 lines 30-36 disclose:
A compute node, which may be referred to also as a computing node, may be implemented on a wide variety of computing environments, such as commodity-hardware computers, virtual machines, web services, computing clusters and computing appliances. Any of 
Zolnieryk column 13 line 11 discloses “a database server.” Zolnieryk figure 7 discloses a “Gateway (74).”
But Zolnieryk does not explicitly disclose “bridges configured to facilitate data communications between the one or more workers and one or more entity databases.” However, in analogous art of a distributed multi-user computer system, Levine figure 4 has “gateway” computers (108) and “Game Server (102)(405) which connect and communicate with the games database (104). Levine figure 5 shows the hierarchy of the gateways and game servers both residing between the clients and the database server. The client computers correspond with workers. The gateway and game servers facilitate data communication with the entity database. See also Levine paragraph 155.
Furthermore, Levine paragraph 13 teaches “These data can be control messages, environmental variable, status messages, etc. Commonly, the controlling system either communicates directly with the controlled devices, or publishes control messages that are distributed via middleware to subscribing controlled devices.” Middleware servers correspond with facilitating communication between respective client/workers and a database.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zolnieryk and Levine. One having ordinary skill in the art would have found motivation to use the grid computer architecture of Levine into the system of area of interest subscription virtual space management for the advantageous purpose of a “scalable, reliable, and high-performance persistent-state virtual worlds across a common infrastructure. See Levine paragraph 20.
Claim 2 further recites “and assigning each worker of the one or more workers to a different bridge of the plurality of bridges.” Levine paragraph 188 teaches “each Gateway 108 may be dedicated to, and support connections from, a specific type of external client device 112 using a different transportation network 103.” Dedicating a gateway to a particular client device is assigning the respective client/worker to that gateway/bridge.
Claim 3 further recites “3. The method of claim 2, wherein the simulating the entity further comprises: causing a worker of the one or more workers to be authoritative over the interest component of the entity.” Zolnieryk column 2 lines 27-29 disclose “An object may be registered to a sub-space when, for example, the object is at least partially located in the sub-space.” Registering the 
Claim 6 further recites “6. The method of claim 1, wherein the component value comprises a distance between the entity and the another entity.” Zolnieryk does not explicitly disclose a distance between entities; however, in analogous art of a distributed multi-user computer system, Levine paragraph 238 teaches “f) Range-how far this object can ‘see’ or the extent of its region of interest.” The range definition is a distance between potential entities. See further Levine paragraph 489 “distance metric.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zolnieryk and Levine. One having ordinary skill in the art would have found motivation to use a range or distance metric into the system of area of interest subscription virtual space management for the advantageous purpose of improved performance and partitioning. See Levine paragraph 489.
Claim 7 recites “7. A method comprising: simulating, via one or more processors.” Zolnieryk column 15 lines 57-59 disclose “computing device 15 may be a uniprocessor system including one processor 10 or a multiprocessor system including several processors 10.” Zolnieryk column 16 lines 1-2 disclose “System memory 20 may be configured to store instructions.”
Claim 7 further recites “simulating, …, an entity comprising one or more components.” Zolnieryk column lines 41-42 disclose “a video game, a massively multi-player online (MMO) video game, or other media item.” A video game or MMO video game is a simulation of the virtual space.
Zolnieryk column 4 lines 4-10 disclose:
As set forth above, the virtual space may include a number of objects, such as humans, animals, vehicles, weapons, projectiles, trees, rocks, fish, birds, and many other objects. These objects may be stationary and/or may move throughout the virtual space. Also, in some examples, one or more objects within the virtual space may have one or more associated object components 135.

Claim 7 further recites “and modifying the entity to include an interest component indicating, for each component in the one or more components of the entity, a query subscription to an entity database, the query subscription comprising one or more queries.” Zolnieryk column 2 lines 33-35 disclose “requestor, such as a client or other component, may be focused on a particular area of interest within the virtual space.” A component’s area of interest is an interest component of said component.
Zolnieryk column 2 lines 52-62 disclose:
The requestor may then be subscribed to each sub-space that is at least partially included within the area of interest. When subscribed to a sub-space, object registration information indicating one or more objects that are registered to the sub-space may be received from one or more sub-space components that are associated with the sub-space. In particular, the received information may include, for example, indications of objects that are registered to the sub-space at the initiation of the subscription as well as indications of objects that register to and/or de-register from the sub-space during the course of the subscription.
The respective registrations correspond with queries of the database. Being subscribed to a sub-space with object registration information is a query subscription with multiple queries.
Claim 7 further recites “wherein each query of the one or more queries comprises a distance that qualifies another entity whose position is within the distance to be included in a query result.” Zolnieryk does not explicitly disclose a distance between entities; however, in analogous art of a distributed multi-user computer system, Levine paragraph 238 teaches “f) Range-how far this object can ‘see’ or the extent of its region of interest.” The range definition is a distance between potential entities. See further Levine paragraph 489 “distance metric.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zolnieryk and Levine. One having ordinary skill in the art would have found motivation to use a range or distance metric into the system of area of interest subscription virtual space management for the advantageous purpose of improved performance and partitioning. See Levine paragraph 489.
Dependent claim 8 is substantially similar to claim 2 above and is rejected for the same reasons.
9. The method of claim 7, wherein the each query of the one or more queries comprises the distance that qualifies the another entity, whose position is within the distance from a position of the entity, to be included in the query result.” Zolnieryk does not explicitly disclose a distance between entities; however, in analogous art of a distributed multi-user computer system, Levine paragraph 238 teaches “f) Range-how far this object can ‘see’ or the extent of its region of interest.” The range definition is a distance from the object to potential entities. See further Levine paragraph 489 “distance metric.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zolnieryk and Levine. One having ordinary skill in the art would have found motivation to use a range or distance metric into the system of area of interest subscription virtual space management for the advantageous purpose of improved performance and partitioning. See Levine paragraph 489.
Claim 10 further recites “10. The method of claim 7, wherein the each query of the one or more queries comprises the distance that qualifies the another entity, whose position is within the distance from a position of a third entity, to be included in the query result.” Zolnieryk does not explicitly disclose a distance between entities; however, in analogous art of a distributed multi-user computer system, Levine paragraph 337 teaches “the player has entered the game and is visible to all the other players in the Locale(s) where this embodiment is ‘in range’.” Being visible to other players is qualifying the another entity to be included in the query result.
Levine paragraph 372 teaches “The Locale is the atomic unit of geography in the game world, and is defined in terms of world coordinates.” Levine paragraph 374 teaches “The range of a Locale is specified by the game designer as part of the game design process.” Being within the range of a locale is being within a distance from the locale. The locale is a third entity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zolnieryk and Levine. One having ordinary skill in the art would have found motivation to use a range or distance metric into the system of area of interest subscription virtual space management for the advantageous purpose of improved performance and partitioning. See Levine paragraph 489.
11. The method of claim 7, wherein the one or more queries comprise: a first query comprising a first distance from a position of the entity, and a second query comprising a second distance from the position of the entity, wherein the first distance is different from the second distance.” Zolnieryk column 6 lines 62-67 disclose:
a requestor may request different update rates for different objects. For example the requestor may sometimes request more frequent updates for objects of greater importance to the requestor, such as objects in the foreground of a camera view or objects with which an associated character is directly interacting.
More frequent updates are a different frequency for respective updates.
But Zolnieryk does not explicitly disclose a distance between entities; however, in analogous art of a distributed multi-user computer system, Levine paragraph 530 teaches:
a human participant in a shared environment may need frequent state updates on objects in his or her immediate environment, but could get less frequent updates on objects that are more distant. In an abstract state-space, these considerations could be logical in nature, or they could be based on different distance metrics.
Frequent updates for objects in the immediate environment and less frequent updates for distant objects are two distances for different update frequencies. The distance metric is a distance.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zolnieryk and Levine. One having ordinary skill in the art would have found motivation to use a range or distance metric into the system of area of interest subscription virtual space management for the advantageous purpose of improved performance and partitioning. See Levine paragraph 489.
Claim 12 further recites “12. The method of claim 7, wherein at least one query of the one or more queries comprises a component value that qualifies the another entity for inclusion in a query result of the at least one query.” Zolnieryk column 2 lines 48-54 disclose:
A requestor may, for example, provide information indicating its area of interest within the virtual space. This information may then be used to determine one or more sub-spaces that are at least partially included within the area of interest. The requestor may then be subscribed to each sub-space that is at least partially included within the area of interest.
Subscribing a requestor to respective sub-spaces of the indicated area of interest is indicating a query subscription to one or more databases.
13. The method of claim 7, wherein at least one query of the one or more queries comprises a frequency for receiving, from the entity database, updates on a query result of the at least one query.” Zolnieryk column 6 lines 52-54 disclose “the requestor may also indicate, for example to subscription components 150, a rate at which the requestor would like to receive object data updates.” A rate at which to receive data updates is a frequency for receiving updates for the subscription.
Dependent claim 15 is substantially similar to claim 2 above and is rejected for the same reasons.
Claim 17 recites “17. An apparatus comprising: one or more processors; and memory storing computer-readable instructions.” Zolnieryk column 15 lines 57-59 disclose “computing device 15 may be a uniprocessor system including one processor 10 or a multiprocessor system including several processors 10.” Zolnieryk column 16 lines 1-2 disclose “System memory 20 may be configured to store instructions.”
Claim 17 further recites “that, when executed by the one or more processors, cause the apparatus to: simulate an entity comprising one or more components.” Zolnieryk column lines 41-42 disclose “a video game, a massively multi-player online (MMO) video game, or other media item.” A video game or MMO video game is a simulation of the virtual space.
Zolnieryk column 4 lines 4-10 disclose:
As set forth above, the virtual space may include a number of objects, such as humans, animals, vehicles, weapons, projectiles, trees, rocks, fish, birds, and many other objects. These objects may be stationary and/or may move throughout the virtual space. Also, in some examples, one or more objects within the virtual space may have one or more associated object components 135.
Associated object components of the virtual space objects are components of the entities of the simulation.
Claim 17 further recites “and modify the entity to include an interest component indicating, for each component in the one or more components of the entity, a query subscription to an entity database, the query subscription comprising one or more queries.” Zolnieryk column 2 lines 33-35 disclose “requestor, such as a client or other component, may be focused on a particular area of interest within the virtual space.” A component’s area of interest is an interest component of said component.

The requestor may then be subscribed to each sub-space that is at least partially included within the area of interest. When subscribed to a sub-space, object registration information indicating one or more objects that are registered to the sub-space may be received from one or more sub-space components that are associated with the sub-space. In particular, the received information may include, for example, indications of objects that are registered to the sub-space at the initiation of the subscription as well as indications of objects that register to and/or de-register from the sub-space during the course of the subscription.
The respective registrations correspond with queries of the database. Being subscribed to a sub-space with object registration information is a query subscription with multiple queries.
Claim 17 further recites “wherein each query of the one or more queries comprises a distance that qualifies another entity whose position is within the distance to be included in a query result.” Zolnieryk does not explicitly disclose a distance between entities; however, in analogous art of a distributed multi-user computer system, Levine paragraph 238 teaches “f) Range-how far this object can ‘see’ or the extent of its region of interest.” The range definition is a distance between potential entities. See further Levine paragraph 489 “distance metric.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zolnieryk and Levine. One having ordinary skill in the art would have found motivation to use a range or distance metric into the system of area of interest subscription virtual space management for the advantageous purpose of improved performance and partitioning. See Levine paragraph 489.
Claim 18 further recites “18. The apparatus of claim 17, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to simulate the entity by simulating the entity on one or more workers.” Zolnieryk column 3 lines 19-21 disclose “Virtual machine instances 78c and 78d are area of interest virtual machine 20 ("AOIVM") instances.” Area of interest virtual machines or respective bare metal resources are corresponding worker entity databases. Zolnieryk column 3 lines 60-62 disclose “components for each sub-space group and its associated sub-spaces may be located on one or more common servers or other compute nodes.” 
In the context of bridges discussed below, the client servers correspond with workers as claimed here. Zolnieryk column 17 lines 13-16 disclose “distributed set of clients may be termed a provider network. Such a provider network may include numerous data centers hosting various resource pools, virtualized computer servers.” A collection of client computer servers here are one or more workers.
Claim 18 further recites “and wherein the computer-readable instructions, when executed by the one or more processors, further cause the apparatus to: run, via the one or more processors, a plurality of bridges configured to facilitate data communications between the one or more workers and one or more entity databases.” Zolnieryk column 3 lines 32-33 disclose “communications bandwidth, reducing data communication.”
Zolnieryk column 3 lines 60-64 disclose “components for each sub-space group and its associated sub-spaces may be located on one or more common servers or other compute nodes that may be separate and/or distinct from servers or other compute nodes that include components for other sub-space groups.” Zolnieryk column 17 lines 30-36 disclose:
A compute node, which may be referred to also as a computing node, may be implemented on a wide variety of computing environments, such as commodity-hardware computers, virtual machines, web services, computing clusters and computing appliances. Any of these computing devices or environments may, for convenience, be described as compute nodes.
Zolnieryk column 13 line 11 discloses “a database server.” Zolnieryk figure 7 discloses a “Gateway (74).”
But Zolnieryk does not explicitly disclose “bridges configured to facilitate data communications between the one or more workers and one or more entity databases.” However, in analogous art of a distributed multi-user computer system, Levine figure 4 has “gateway” computers (108) and “Game Server (102)(405) which connect and communicate with the games database (104). Levine figure 5 shows the hierarchy of the gateways and game servers both residing between the clients and the database server. The client computers correspond with workers. The gateway and game servers facilitate data communication with the entity database. See also Levine paragraph 155.
Furthermore, Levine paragraph 13 teaches “These data can be control messages, environmental variable, status messages, etc. Commonly, the controlling system either communicates directly with the controlled devices, or publishes control messages that are distributed via middleware to subscribing controlled devices.” Middleware servers correspond with facilitating communication between respective client/workers and a database.
See Levine paragraph 20.
Claim 18 further recites “and assign each worker of the one or more workers to a different bridge of the plurality of bridges.” Levine paragraph 188 teaches “each Gateway 108 may be dedicated to, and support connections from, a specific type of external client device 112 using a different transportation network 103.” Dedicating a gateway to a particular client device is assigning the respective client/worker to that gateway/bridge.
Dependent claim 19 is substantially similar to claim 10 above and is rejected for the same reasons.
Dependent claim 20 is substantially similar to claim 11 above and is rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16, 17, 19, and 20 of U.S. Patent No. 10,579,434 B2. Although the claims at issue are not identical, they are not patentably distinct from each as outlined in the table below. Differences, if any, are underlined. Further explanation is italicized.
Instant Application
US Patent 10,579,434 B2
Claim 1. A method comprising:

simulating an entity comprising one or more components; and
Claim 19. A method for performing a simulation, wherein the method comprises:
simulating a plurality of entities on a plurality of workers, wherein each entity of the plurality of entities comprises one or more components;




[additional limitations permitted]
running, _on one or more machines, a plurality of bridges,
wherein the plurality of bridges are configured to facilitate data communications between the plurality of workers and one or more entity databases;
assigning each worker of the plurality of workers to a different bridge of the plurality of bridges; and
modifying the entityto include an interest componentindicating, for eachcomponent in the one or more components of the entity, a query subscription to an entity database, 
modifying an entity of the plurality of entities to include an interest component, wherein the interest component indicates, for each component in the one or more components of the entity, a query subscription to the one or more entity databases,
the query subscription comprising one or more queries,
wherein each query of the one or more queries comprises:

[additional limitations permitted]
wherein the query subscription comprises a boolean combination or union of a plurality of sub-queries, each subquery of the plurality of sub-queries comprising:
a component value that qualifies another entity for inclusion in a query result, and
a component value that qualifies another entity for inclusion in a query result for the each sub-query, and
on the query result.
a frequency for receiving, from the one or more entity databases, updates for the each sub-query.
2. The method of claim 1, wherein the simulating the entity comprises simulating the entity on one or more workers, and wherein the method further comprises:
running, via the one or more processors, a plurality of bridges
configured to facilitate data communications between the one or more workers and one or more entity databases; andassigning each worker of the one or more workers to a different bridge of the plurality of bridges.
Claim 19 above: …



running, on one or more machines, a plurality of bridges,
wherein the plurality of bridges are
configured to facilitate data communications between the plurality of workers and one or more entity databases;
assigning each worker of the plurality of workers to a different bridge of the plurality of bridges; and
3. The method of claim 2, wherein the simulating the entity further comprises:causing a worker of the one or more workers to be authoritative over the interest component of the entity.
Claim 20. The method of claim 19, further comprising:
causing a worker of the plurality of workers to be authoritative over the interest component of the entity of the plurality of entities.
4. The method of claim 1, wherein the simulating the entity comprises:

[where the only difference is recited statutory class, the difference is obvious]
Claim 16. The apparatus of claim 14, wherein the memory stores computer-executable instructions that, when executed by the one or more computer processor, cause the apparatus to:
during runtime of the simulation of the entity, receiving a request to update thequery subscription; and 
during runtime of a simulation,receive a request to update one or more of the query subscription or a frequency for receiving updates for a sub-query; and
based on the received request, updating the interest component to indicate the updated query subscription.
based on receiving the request, update the interest component to indicate one or more of an updated query subscription or an updated frequency.
5. The method of claim 1,wherein the one or more queries comprise: a first query having a first frequency for receiving, from the entity database, updates for the first query, and 
[where the only difference is recited statutory class, the difference is obvious]
Claim 17. The apparatus of claim 14,wherein the plurality of sub-queries comprise:
a first sub-query comprising a first frequency for receiving, from the one or more entity databases, updates for the first sub-query, and

a second query having a second frequency, which is different from the first frequency, for receiving, from the entity database, updates for the second query.


[a lower frequency is a species of the genus of different frequencies. A species anticipates a genus]
a second sub-query comprising a second frequency for receiving,from the one or more entity databases, updates for the second sub-query, and


wherein the second frequency is lower than the first frequency.
14. An apparatus comprising:
one or more processors; and
memory storing computer-readable instructions that, when executed by the one or 
Claim 14. An apparatus comprising:
one or more computer processor controlling some operations of the apparatus; and
executable instructions that when executed by the one or more computer processor:
cause the apparatus to:

simulate a plurality of entities on a plurality of workers,
wherein each entity of the plurality of entities comprises one or more components;



[additional limitations permitted]
run, on one or more machines, a plurality of bridges, wherein the plurality of bridges are configured to facilitate data communications between the plurality of workers and one or more entity databases;
assign each worker of the plurality of workers to a different bridge of the plurality of bridges; and
modify the entity toinclude an interest component indicating,
for eachcomponent in the one or more components of the entity, a query subscription to an entity database,
modify an entity of the plurality of entities to include an interest component, wherein the interest component indicates, for each component in the one or more components of the entity, a query subscription to the one or more entity databases,
the query subscription comprising one or more queries, wherein each query of the one or more queries comprises:
wherein the query subscription comprises a boolean combination or union of a plurality of sub-queries, each subquery of the plurality of sub-queries comprising:
a component value that qualifies another entity for inclusion in a query result, and
a component value that qualifies another entity for inclusion in a query result for the each sub-query, and
a frequency for receiving, from the entity database, updates on the query result.
a frequency for receiving, from the one or more entity databases, updates for the each sub-query.
15. The apparatus of claim 14, wherein the computer-readable instructions, when executed by the one or more processors, cause the apparatus to simulate the entity by simulating the entity on one or more workers, and wherein the computer-readable instructions, when executed by the one or more processors, further cause the apparatus to:run, via the one or more processors, a plurality of bridges configured to facilitate data communications between the one or more workers and one or more entity databases; andassign each worker of the one or more workers to a different bridge of the plurality of bridges.
Claim 14 above: …







run, on one or more machines, a plurality of bridges, wherein the plurality of bridges are configured to facilitate data communications between the plurality of workers and one or more entity databases;
assign each worker of the plurality of workers to a different bridge of the plurality of bridges; and
16. The apparatus of claim 14, wherein the one or more queries comprise: a first query having a first frequency for receiving, from the entity database, updates for the first query, and a second query having a second frequency, which is different from the first frequency, for 
Claim 17. The apparatus of claim 14, wherein the plurality of sub-queries comprise:
a first sub-query comprising a first frequency for receiving, from the one or more entity databases, updates for the first sub-query, and
a second sub-query comprising a second frequency for receiving, from the one or more 
wherein the second frequency is lower than the first frequency.


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0197997 A1 Kulkarni; Santosh et al.
teaches
Interest Management for a Virtual Environment of a Peer-to-Peer Network
US 2010/0113159 A1 Chapman; Sydney G. et al.

Partitioning Virtual Worlds Using Prioritized Topic Spaces in Virtual World
US 10,942,930 B2 Kemme; Bettina et al.

Graph-based publication-subscription
Boulanger, J., et al. “Comparing Interest Management Algorithms for Massively Multiplayer Games” 5th Workshop on Network & System Support for Games (2006)

Comparison of different interest management algorithms; distance based.
Euclidean distance, Square tile, Hexagonal tile, Ray visibility, Triangulation, and tile distance algorithms.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        20 March 2022